DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment and argument filed on 12/17/2021.
Status of the claims 
Claims 9, 14 and 20 are canceled. Claims 1, 7, 10, 11, 13, 15, 16 and 19 have been amended. Claims 1-8, 10-13 and 15-19 are pending in the application.
Examiner’s Initiated Interview
On 3/08/2022, the Examiner interview with Applicant’s representative William Curry to discuss filing of a Terminal Disclaimer in view of parent applications now Patent No.: 10,624,155 B2 and Patent No.: 8,989,078 B2.
Applicant representative William Curry agrees to discuss the matter with Applicant.
Terminal Disclaimer
The eTD filed on 3/18/2022 in view of Patent No.: 10,624,155 B2 and Patent No.: 8,989,078 B2 is considered and accepted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a search has been conducted and no prior art has been found alone or in combination to disclose the limitations. While the invention is directed to relay link setup method for data transfer, the source station selects one of the at least one relay supporting station as a relay station, using beam forming information among the source station, a destination station, and the at least one relay supporting station and the capability information and transferring, by the source station, 
transferring a relay teardown frame for tearing down a relay link to the relay station, the destination station, and the AP or the PCP, wherein the relay teardown frame comprises association identifier (AID) information of the source station, the relay station, and the destination station, and wherein the relay link setup request frame and the relay link setup response frame pass through the relay station.
Independent claims 10 and 15 recite similar limitations.
A search has been conducted but no prior art discloses the claimed combination of limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/18/2022


/IVAN O LATORRE/Primary Examiner, Art Unit 2414